Whether the expression "keep or use" means a keeping or use on a single occasion, or frequently repeated, or continued for several days or months, depends upon the subject-matter of the contract, and the intention of the parties proved by competent evidence. If the plaintiff had walked through his mill with a vial of naphtha in his pocket, the transit might not have involved the insured property in the danger which he had agreed should annul the policy. A drop of the liquid carried into the mill, and instantly used there as medicine, might create no appreciable hazard of fire. The policy covered certain risks; but the danger of fire where naphtha is kept or used is such that the defendants expressly refused to assume it, and the plaintiff agreed to at least as much as this, — that his keeping or using naphtha, if it involved the mill in substantial danger, should terminate the insurance. Whether his agreement is broader than that, we need not inquire.
Naphtha was several times drawn from the cask into a watering-pot holding about two quarts, carried across the room, and sprinkled upon the wool. Thus mixed with the air in a manner favorable to rapid evaporation, its bulk was quickly multiplied five or six hundred times, and it became explosive and very inflammable. Penetrating all sources of combustion, it flowed over the mill, and exposed it and its contents to imminent danger of destruction. Unaware of the dangerous nature of the material he *Page 330 
was using, the plaintiff put all the insured property in an enormous peril, which continued as long as the property existed. He had agreed that if he should do this, the whole fire risk should be his, and not the defendants', and he does not contend that his ignorance of the hazardous character of his act is material. In pursuance of his agreement the insurance ceased when the naphtha risk began.
There was no contract that the defendants should bear any risk a year or a day after he wittingly or unwittingly introduced such a danger as that which resulted from his use of naphtha. If he had intended to use it every day for a year as he used it on the day of the fire, and the fire had been caused by its use a moment after the first act of sprinkling the wool, the policy would have been invalidated by the dangerous use, and not by the consequent fire. It would not be material whether the fire started the first moment of the use intended to be continued a year, or the last moment of the year's actual use. It was not a mere intention to use naphtha once or many times, nor a fire resulting from, or made irresistible, by its use, nor a naphtha risk prolonged an unreasonable time, but a use of naphtha exposing the property to substantial danger, that was to put an end to the defendants' liability. "If the assured shall keep or use . . . naphtha, . . . this policy is void, and all insurance thereunder shall immediately cease." The immediate cessation of the insurance when the plaintiff used naphtha does not mean that under such a naphtha risk as enveloped the mill when the fire broke out, the insurance would continue down to the last moment of the undefined period at the expiration of which that risk would become a habit of the plaintiff, and a customary condition of the property. On the facts stated, the plaintiff cannot recover.
Case discharged.
CARPENTER, J., did not sit: the others concurred.